Citation Nr: 1105001	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  08-12 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel







INTRODUCTION

The Veteran had active service from July 1999 to November 2003.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the Veteran's claim for service connection 
for bilateral hearing loss.  Thereafter, in a November 2009 
decision, the Board granted service connection for right ear 
hearing loss and remanded the issue of entitlement to service 
connection for left ear hearing loss for further development.  


FINDING OF FACT

The Veteran does not have a left ear hearing loss disability.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection 
for left ear hearing loss disability have not been met.  38 
U.S.C.A. §§ 1110 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2010)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA receives a 
complete or substantially complete application for benefits, it 
is required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for Veterans 
Claims (Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  VCAA notice must be 
provided prior to the initial unfavorable adjudication by the RO.  
Id. at 120.

VCAA notice requirements apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Prior to the initial adjudication of the claim for service 
connection for bilateral hearing loss in March 2007, a July 2006 
letter advised the Veteran of the evidence necessary to 
substantiate his claim and the respective obligations of the 
Veteran and the VA in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This letter also provided the 
Veteran with notice on the issues of establishing a disability 
rating and effective dates.  Thus, the Veteran has received all 
essential notice, has had a meaningful opportunity to participate 
in the development of his claim, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).

The Veteran's service treatment records are associated with the 
claims folder, as are post-service private and VA medical 
examination reports and treatment records.  There is no 
indication that there are any outstanding pertinent documents or 
records that have not been obtained, or that are not adequately 
addressed in documents or records contained within the claims 
folder.  Two VA medical examinations also address the issue of 
whether there is any current left ear hearing loss disability for 
VA benefits purposes.

The Board therefore finds that VA has satisfied its duty to 
notify and the duty to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 
20.1102 (2010); Dingess v. Nicholson, 19 Vet. App. 473 (2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. § 
1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  "[I]n order to 
establish service connection or service- connected aggravation 
for a present disability the veteran must show: (1) the existence 
of a present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between the 
present disability and the disease or injury incurred or 
aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 
1166-67 (Fed. Cir. 2004).  

When a veteran served 90 days or more during a period of war and 
an organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of the 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

With respect to claims for service connection for hearing loss, 
the United States Court of Appeals for Veterans Claims (Court), 
has held that the threshold for normal hearing is from 0 to 20 
decibels, and that higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The Court further opined that 38 C.F.R. § 3.385, discussed below, 
then operates to establish when a hearing loss can be service 
connected.  Hensley, 5 Vet. App. at 159.

For the purposes of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC test are less than 94 
percent.  38 C.F.R. § 3.385 (2010).

The DD Form 214 reflects that the Veteran's specialties during 
service included flight and field surgeon, and that he received 
numerous medals, including the Combat Medical Badge.  Service 
treatment records reflect audiometric findings that are 
indicative of some hearing loss during service, bilaterally.  The 
last audiometric examination during service in October 2002 
revealed hearing thresholds in the left ear at 500, 1000, 2000, 
3000, and 4000 Hertz of 25, 10, 15, 20, and 15 decibels, 
respectively.

May 2006 private medical records from audiologist Jodi Gendreau 
reflect that the Veteran complained of subjective hearing loss 
and constant tinnitus, bilaterally, worse on the right.  A 
positive history of being exposed to noise during service was 
indicated, the examiner noting that the Veteran was a medical 
doctor in both an artillery and infantry unit, that he was 
exposed to generator noise, vehicle noise, and heavy artillery, 
that he was exposed to both friendly and enemy fire, and that he 
was part of a jump unit which exposed him to both propeller plane 
noise and jet engine noise.  Pure tone threshold results at this 
time were found to demonstrate a mild high frequency 
sensorineural hearing loss bilaterally, and an examination of the 
audiogram itself reflects findings at 3000 and 4000 Hertz that 
approximate 30 decibels.  It was the examiner's opinion that the 
sensorineural component to this hearing loss and tinnitus was 
more likely than not to have been caused by excessive exposure to 
noise such as during his military career.

On the VA authorized audiological evaluation in January 2007, 
pure tone thresholds, in decibels, were 10, 10, 20, 25, and 30 at 
500, 1000, 2000, 3000, and 4000 Hertz, respectively, in the right 
ear, and 5, 5, 10, 15, and 15 at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  

Speech audiometry revealed word recognition ability of 96 percent 
in each ear.  The pure tone thresholds were found to show normal 
hearing for both ears with a mild threshold at 4000 Hertz on the 
right.

Reserve retention examination in February 2007 revealed hearing 
thresholds in the left ear at 500, 1000, 2000, 3000, and 4000 
Hertz of 5, 10, 15, 20, and 20 decibels, respectively.

VA audiological consultation in March and April 2008 revealed an 
assessment of normal hearing in the left ear through 6000 Hertz, 
sloping to a mild sensorineural hearing loss at 8000 Hertz.  
Speech reception threshold was indicated to be normal and word 
recognition score in quiet was indicated as excellent.  

On the VA authorized audiological evaluation in May 2010, pure 
tone thresholds, in decibels, were 10, 15, 20, 25, and 25 at 500, 
1000, 2000, 3000, and 4000 Hertz, respectively, in the right ear, 
and 10, 10, 15, 20, and 25 at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively, in the left ear.  Speech audiometry revealed 
word recognition ability of 100 percent in each ear.  The pure 
tone thresholds were found to normal hearing for both ears 
pursuant to VA standards.  

Based on the above evidence, the Board concludes that the Veteran 
is not entitled to service connection for left ear hearing loss.  
The Veteran did not suffer from a chronic hearing loss disability 
during his military service or within one year of his separation 
from active duty.  Furthermore, there is no audiometric evidence 
of a hearing threshold in the left ear that is 40 decibels or 
greater at frequencies of 500, 1000, 2000, 3000, or 4000 Hertz; 
hearing thresholds for at least three of these frequencies in the 
left ear are not 26 decibels or greater; and word recognition 
scores using the Maryland CNC test are not less than 94 percent.  
38 C.F.R. § 3.385.  Thus, the evidence demonstrates that the 
Veteran does not have a current hearing loss disability for VA 
benefits purposes.  Moreover, January 2007, March/April 2008, and 
May 2010 VA examiners noted that the Veteran either had normal 
hearing (January 2007 and May 2010) or normal hearing through 
6000 Hertz (March/April 2008).  

In summary, the law provides that there must be a current 
diagnosis of a disorder for service connection to be granted.  
Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  
Without a medical diagnosis of hearing loss for VA benefits 
purposes, the Board must deny the Veteran's claim.  See McClain 
v. Nicholson, 21 Vet. App. 319, 321 (2007); Degmetich v. Brown, 
104 F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).

The Board recognizes that the Veteran believes he suffers from a 
left ear hearing loss disability.  However, even though the 
Veteran has been trained as a physician, the Veteran has not 
demonstrated that his particular training has made him competent 
to diagnose himself with a hearing loss disability for VA 
benefits purposes.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998).  Under the applicable VA laws and regulations, a hearing 
loss disability requires that the Veteran's hearing be manifested 
by certain minimum auditory thresholds or when recognition scores 
using Maryland CNC testing are less than 94 percent.  38 C.F.R. 
§ 3.385.  Simply put, the evidence does not demonstrate that the 
Veteran is competent to make such findings.

Since the preponderance of the evidence is against the claim, the 
provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are 
not applicable, and the Veteran's claim of entitlement to service 
connection for left ear hearing loss must be denied.


ORDER

The claim for service connection for left ear hearing loss is 
denied.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


